NETERER, District Judge
(after stating the facts as above).
Section 280, Bern. Comp. Stat. of Washington, volume 1, provides: “The court shall establish the rules prescribing the time in which pleadings subsequent to the complaint shall be filed.”
Buie 3 of the General Buies of the Superior Court of the State of Washington, pursuant to section 280, supra, and article 4, § 24, of the Constitution of the State of Washington, provides: “(c) Unless a different time is fixed by statute or special rule or order of court,, a party against whom a pleading is filed must respond thereto within three days from the time the same is served upon him, or service waived.” No different time is fixed by statute.
I think it is obvious that there is only one action; the amount claimed in the complaint is not within the jurisdiction of this court. If the cross-complaint is properly in the case, placing in issue the jurisdictional amount, removal'to this court was not within the required time; and if improperly pleaded, it is not in the case, and cannot confer jurisdiction on this court as an independent action. This court has no power to divide the cause, keeping tort in this jurisdiction and remanding contract to the state court, or to enter judgment on the contract.
The motion to remand is granted.